










FIRST AMENDMENT TO LEASE
Torotel, Inc.
(550 N. Rogers Road, Olathe, KS)


THIS FIRST AMENDMENT TO LEASE ("Amendment") is made and entered into to be
effective as of December 20, 2013, by and between 96-OP Prop, L.L.C., a Kansas
limited liability company (the "Lessor") and Torotel, Inc., a Missouri
corporation (the “Lessee”), who agree as follows:


WHEREAS, Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease - Net, dated as of July 23, 2010 (the
"Lease"), pursuant to which Lessor leases to Lessee certain office, production
and warehouse space described as Unit #550-A, located in Lessor’s building at
520-600 N. Rogers Road, Olathe, KS (the "Building"); and


WHEREAS, Lessee and Lessor desire to downsize the Premises and extend the Term
of the Lease on the terms and conditions of this Amendment;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, receipt of which is hereby acknowledged, and subject to all of
the terms, covenants and conditions herein and in the Lease, the parties agree
that the Lease shall be and hereby is modified, amended and superseded in the
following particulars:


1Defined Terms. Each capitalized term used in this Amendment shall have the same
meaning as is ascribed to such capitalized term in the Lease, unless otherwise
modified herein.


2Premises. The Premises is Unit #550-A, currently comprised of a deemed 18,212
rentable square feet (“RSF”). On or before March 1, 2014, Lessee shall vacate
and surrender control over part of the western portion of the Premises (as
highlighted on the Schematic Floor Plan attached as Exhibit “A”, the “Surrender
Space”), and the Premises shall be downsized to include only “Retained Areas
‘A1'- and ‘A2'”, and the Surrender Space shall be deemed part of Area ‘B’ (all
as depicted in the Schematic Floor Plan attached hereto as Exhibit “A”). As
downsized, the Premises shall be deemed to include the +/-11,515 RSF of office,
dock, warehouse and production areas identified as Area ‘A1', and shared access
to and use of the +/-2,622 RSF of break room, rest room and access and exit way
areas identified as Area ‘A2'; comprising a deemed 14,137 RSF in total.


3Lease Term Extension; Month-to-Month Flexibility. The Term of the Lease is
hereby extended to continue through February 29, 2016; thereafter, the Term
shall continue as a rolling month-to-month Term, with such rolling Term
automatically extending to maintain six (6) months on the Term until the rolling
Term is terminated by either party giving the other party a six
(6) month advance written notice of its election to end the Term (a “Lease
Termination Notice”). Any Lease Termination Notice shall designate therein the
Term Expiration Date, which shall be the last day of the calendar month
designated (and which may not be sooner than February 29, 2016, or sooner than
six (6) months after delivery of the written Lease Termination Notice).
4Base Rent. Through the extended Term of the Lease, Base Rent for the Premises
shall be payable in the following amounts:
 
Monthly Base Rent
 
Area ‘A1'
Area ‘A2'
Monthly Total
through February 28, 2014 (unchanged):
 
 
$
9,485


March 1, 2014 through February 28, 2015:
$
7,200


$
400


$
7,600


March 1, 2015 through the end-of-Term:
$
8,000


$
400


$
8,400





5Lessee’s Deemed Pro Rata Share. Effective as of March 1, 2014, Lessee's Share
shall be deemed reduced from 8.77% to thereafter be 5.54% (computed as
11,515/207,710 = 5.54%).


6Stipulated Common Area Operating Expenses and Taxes. Notwithstanding Lessee’s
Share of actual Operating Expenses and Taxes, through the original Term of the
Lease, the Lessee’s deemed share was fixed and payable

1

--------------------------------------------------------------------------------




as a stipulated sum (see Lease Section 54). Through the extended Term, Lessee’s
Share of Common Area Operating Expenses and Taxes shall continue to be
stipulated, fixed and payable as follows:


•
through February 28, 2014 (unchanged): $2,807.68 per month

($1.85 per RSF per annum, based on the deemed 18,212 RSF)
March 1, 2014 through February 28, 2015: $1,775.23 per month
($1.85 per RSF per annum, based only on the deemed 11,515 RSF in Area A1)
March 1, 2015 through the end-of-Term: $1,823.21 per month
($1.90 per RSF per annum, based only on the deemed 11,515 RSF in Area A1)


7Premises Specific Expenses. Lessee shall continue to be responsible for its
payment of Premises specific expenses as set out in Lease Section 55 (e.g.,
utilities, HVAC and maintenance, etc.). Lessee and Lessor shall coordinate to
reasonably limit lighting and HVAC services to the Area ‘A2' and ‘B’ areas, to
provide for Lessee’s reasonable requirements for comfort and safety in the use
of such areas, but so as to minimize utility consumption for said limited use
areas of the Premises.


8Condition of Premises. Lessee hereby acknowledges that Lessee occupies and is
conducting its business in the Premises and hereby confirms that the Premises
are in good order and repair and satisfactory condition, and are accepted in “as
is” “where is” condition and configuration. Lessee acknowledges that


9Options to Surrender and/or Recover Area ‘A2'. At any time after December 31,
2014, Lessee shall have the option to prematurely surrender Area ‘A2' (“Lessee’s
‘A2' Surrender Option”). Separately, Lessor shall have the option right to
recover Area ‘A2' (“Lessor’s ‘A2'
Recovery Option”). Each such Option shall be exercisable on the following terms
and conditions:


(a)Either party shall give the other no less than six (6) months advance written
notice of such parties’ exercise of its Option (an “Exercise Notice”), which
Exercise Notice shall stipulate therein the designated date that either Lessee
elects to surrender the ‘A2' space, or Lessor elects to recover the A2 space
(the “‘A2' Surrender/Recovery Date”;


(b)During the six (6) month period after either party gives notice to the other
regarding such party’s exercise of either the Surrender Option or the Recovery
Option, Lessee shall coordinate with Lessor, at Lessee’s expense, to design and
install a compliant rest room facility to serve Lessee’s reasonable needs inside
the Area‘A1' portion of the Premises. The design and location of such rest room
facility shall be subject to both parties’ reasonable approval (which approval
will not be unreasonably withheld, conditioned or delayed by either party);


(c)On or before the designated ‘A2' Surrender/Recovery Date, Lessee shall vacate
and surrender access to the Area ‘A2' space, and effective as of the ‘A2'
Surrender/Recovery Date, the Premises shall be deemed downsized to only include
the Area ‘A1' space;


(d)From and after the ‘A2' Surrender/Recovery Date, Base Rent shall be reduced
to be payable only on the retained ‘A1' portion of the Premises, as follows:
 
Monthly Base Rent
Area ‘A1'
March 1, 2014 through February 28, 2015:
$
7,200


 
March 1, 2015 through the end-of-Term:
$
8,000


 



(e)Promptly following either parties' exercise, Lessor shall provide Lessee with
a confirming Lease Amendment documenting the terms for downsizing the Premises
on the terms and conditions of the applicable Option, and the parties shall
promptly execute such confirming Lease Amendment.


Except as set forth above, or as may otherwise be inconsistent with the terms
hereof, all of the terms, conditions and provisions of the Lease shall continue
to apply and continue in effect with respect to the downsized Premises through

2

--------------------------------------------------------------------------------




the full Lease Term.


10Early Termination Option. Notwithstanding anything herein to the contrary, if
the parties determine that Lessee’s cost to install a rest room facility inside
Area ‘A1' (in accordance with Section 9(b) above) will be greater than Fifteen
Thousand Dollars ($15,000.00), and if Lessor does not agree to fund the
additional costs that will be incurred to construct and install said rest room,
then either Lessor or Lessee shall have the right to terminate this Lease (the
"Early Termination Option"), by giving the other party no less than three (3)
months advance written notice (time being of the essence) of such party’s
election to exercise this Early Termination Option, with
such early termination to be effective on the later of the designated ‘A2'
Surrender/Recovery Date, or as of the last day of any subsequent calendar month
(the “Early Termination Date"). If the Early Termination Option is exercised,
the parties shall fully perform their respective obligations under the Lease
through the designated Early Termination Date, but Lessee shall properly vacate
and surrender the Premises on or before the Early Termination Date. Upon such
surrender, Rent payable under this Lease shall be apportioned as of the Early
Termination Date, the Term of this Lease shall terminate as of the Early
Termination Date, and neither party shall thereafter have any further rights or
obligations accruing after said Early Termination Date, except those which by
the provisions of this Lease expressly survive the expiration of the Lease Term.


11Options and Allowances. Except for the Lessee’s ‘A2' Surrender Option and the
Early Termination Option granted in Section 9 and 10 of this Amendment, there
are no remaining refurbishment allowances, extension options, rights of first
offer, expansion options and/or early termination options available to Lessee
under the Lease; to the extent that any such options or allowances may have
previously been granted or were applicable or available during any prior portion
of the Lease Term, they are hereby deemed inapplicable and of no further force
or effect.


12Parking Allocation. Effective as of March 1, 2014, applicable provisions of
the Lease pertaining to parking and number of parking spaces allotted for
Lessee’s use shall be deemed amended to reduce Lessee’s allocated parking from
thirty (30) parking spaces to twenty (20) parking spaces. Lessee shall work
diligently with Lessor to help manage and control parking by Lessee’s employees
in the areas of the parking lot as may from time to time be designated by
Lessor.


13Lessor Access to Area ‘B’. Lessor shall have the continuing right to
reasonable ingress and egress to access Area ‘B’ through the Premises.


14Broker. Lessee represents to Lessor that Lessee has not dealt with any real
estate broker, salesperson or finder in connection with the negotiation of this
Amendment other than Colliers International (“Winbury”) and Block Real Estate
Services (“Block”), and no other person or entity representing Lessee is
entitled to any compensation or commission in connection herewith. Lessor shall
pay a commission fee to Winbury in accordance with Lessor’s separate listing
agreement with Winbury, which fee shall be split 50/50 between Winbury and
Block.


15Ratification; Estoppel; Binding Effect. Lessee hereby acknowledges that Lessee
occupies and is conducting its business in the Premises and the Premises are in
good order and repair and satisfactory condition. The Premises are accepted in
"as-is" "where-is" condition and configuration. Lessee hereby confirms that the
Lease is in full force and effect, has not been changed, modified or amended,
except as summarized above, and is free from default by Lessor and Lessee.
Lessee is not aware and has no notice of any claim, litigation or proceeding
pending or threatened against the Premises or the Building or relating to the
Lease, and there are no claims or basis for allowances, concessions, offsets or
entitlement under the Lease or against Lessor or otherwise. Lessee is not aware
of and has no notice of any violation of any law or statute, code, ordinance or
directive relating to the use or conditions of the Premises or the Building or
Lessee's operations therein. Except as specifically amended as provided herein,
the Lease is hereby ratified
and confirmed by the parties and shall remain unchanged and in full force and
effect for the Term, subject to the terms and provisions thereof and hereof.


16Authority. The undersigned parties signing on behalf of Lessor and Lessee
represent and warrant to the other that each has full authority to enter into
this Amendment and further agree to hold harmless, defend and indemnify the
other from any claims or losses (including reasonable attorneys fees) arising
from any lack of such authority.


17Submission. Submission of this Amendment by Lessor to Lessee for examination
and/or execution shall not in any manner bind Lessor and no obligation on Lessor
shall arise under this Amendment until and unless this Amendment is accepted and
signed by an authorized agent of Lessor.


18Conflict; Interpretation. In the event of any conflict between the terms of
the Lease and the terms of this Amendment, the terms of this Amendment shall
control. Except as otherwise set forth above, or as may otherwise be

3

--------------------------------------------------------------------------------




inconsistent with the terms hereof, all of the terms, conditions and provisions
of the Lease shall continue to apply and
continue in full force and effect.


IN WITNESS WHEREOF, the parties have executed this AMENDMENT TO LEASE to be
effective as of the date first set forth above.




Lessor:
 
Lessee:
 
 
 
 
 
96-OP Prop, LLC,
 
Torotel, Inc.
a Kansas limited liability company
 
a Missouri corporation
By:
/s/ Paul P. Denzer
 
By:
/s/ H. James Serrone
 
Paul P. Denzer, its Manager


 
 
H. James Serrone
 
 
 
 
Chief Financial Officer






4